     Case 2:19-cv-01464-KJM-KJN Document 43 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO BORBON,                                    No. 2: 19-cv-1464 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    D. SMILEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On December 20, 2019, defendants filed a summary judgment motion.

19   (ECF No. 36.) Plaintiff failed to file an opposition to the summary judgment motion.

20   Accordingly, on March 6, 2020, the undersigned recommended that this action be dismissed

21   pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 40.)

22          On May 7, 2020, plaintiff filed a motion for extension of time to file his opposition to

23   defendants’ summary judgment motion. (ECF No. 42.) Plaintiff alleges that he does not speak

24   English. Plaintiff alleges that inmate Spencer was helping him with this action. However, inmate

25   Spencer transferred to a different Facility and took all of plaintiff’s legal documents. Plaintiff

26   alleges that inmate Spencer either refuses or is unable to return plaintiff’s legal documents to

27   plaintiff. Plaintiff alleges that he submitted a grievance seeking the return of his legal documents

28   from inmate Spencer. Plaintiff also requests that the court provide him with a copy of his
                                                        1
     Case 2:19-cv-01464-KJM-KJN Document 43 Filed 05/11/20 Page 2 of 2

 1   complaint and defendants’ summary judgement motion, so that he may prepare and file his

 2   opposition.

 3          Rather than waiting for the results of plaintiff’s grievance seeking the return of his legal

 4   documents from inmate Spencer, the undersigned herein directs the Clerk of the Court to send

 5   plaintiff a copy of his complaint. The undersigned also directs defendants to re-serve plaintiff

 6   with their summary judgment motion.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The March 6, 2020 findings and recommendations (ECF No. 40) are vacated;

 9          2. Plaintiff’s motion for an extension of time to file an opposition to defendants’

10                 summary judgment motion (ECF No. 42) is granted; plaintiff is granted forty-five days

11                 from the date of this order to file his opposition;

12          3. The Clerk of the Court is directed to serve plaintiff with a copy of his complaint (ECF

13                 No. 1);

14          4. Within five days of the date of this order, defendants shall re-serve plaintiff with their

15                 summary judgment motion; within that time, defendants shall file proof of re-service.

16   Dated: May 11, 2020

17

18

19

20
21
     Borb1464.vac
22

23

24

25

26
27

28
                                                           2
